[Cite as Timoneri v. NorthSteppe Realty, Inc., 2016-Ohio-5901.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Rachel Timoneri,                                       :

                 Plaintiff-Appellee,                   :
                                                                       No. 15AP-618
v.                                                     :          (M.C. No. 2014 CVF 30979)

NorthSteppe Realty, Inc.,                              :          (REGULAR CALENDAR)

                 Defendant-Appellant.                  :




                                           D E C I S I O N

                                  Rendered on September 20, 2016


                 On brief: Campinha Bacote LLC, and Avonte                     D.
                 Campinha-Bacote, for appellee. Argued: Avonte                 D.
                 Campinha-Bacote.

                 On brief: Graff & McGovern, LPA, Douglas E. Graff and
                 Levi J. Tkach, for appellant. Argued: Levi J. Tkach.


                       APPEAL from the Franklin County Municipal Court

KLATT, J.
        {¶ 1} Defendant-appellant, NorthSteppe Realty, Inc. ("NorthSteppe"), appeals a
judgment of the Franklin County Municipal Court in favor of plaintiff-appellee, Rachel
Timoneri. For the following reasons, we affirm that judgment.
        {¶ 2} On or about March 2, 2012, Timoneri and Jessica Steible executed a lease
agreement to rent an apartment near the Ohio State University from NorthSteppe. The
lease required a $695 security deposit, which Timoneri and Steible paid to NorthSteppe.
No. 15AP-618                                                                           2

       {¶ 3} Pursuant to the terms of the lease agreement, the lease term began on
August 15, 2012 and ended July 31, 2013. Timoneri and Steible moved into the apartment
on or about August 15, 2012.
       {¶ 4} On or about January 8, 2013, Timoneri and Steible executed a lease renewal
agreement with NorthSteppe. Under that agreement, the lease term began on August 1,
2013 and ended July 15, 2014.
       {¶ 5} On the same day Timoneri and Steible executed the lease renewal
agreement, they also signed a notice-of-tenant-replacement form. By completing that
form, Timoneri and Steible gave permission for a new tenant, Colleen Frank, to replace
Timoneri on the lease renewal agreement. The pre-printed section of the form stated:
                  This change shall take place beginning ___ (date) for the
                  remainder of the lease term. Prior to any changes taking
                  place, both current and future tenant(s) understand that the
                  new tenant(s) must fill out new applications and execute any
                  necessary agreements with the Landlord. The landlord has
                  full permission to execute a new lease contract with the new
                  tenant(s). Landlord reserves the right to deny any of these
                  changes from taking place.

                  Please list any notes to Landlord regarding last month's rent
                  and/or security deposit information:

                  __________________________________________

(Def.'s Ex. 1.)
       {¶ 6} In the blank provided for the date on which Frank would replace Timoneri,
"8/1/13," the first day of the renewed lease term, is handwritten. Id. In the space to
provide notes to NorthSteppe regarding the last month's rent and/or the security deposit,
the following text is handwritten:
                  Rachel's security deposit can be sent to:
                  1336 Indian Pointe
                  Willoughby, OH 44094



                  Colleen [Frank] will pay Rachel [Timoneri] for deposit

Id.
No. 15AP-618                                                                               3

       {¶ 7} NorthSteppe approved Frank as a new tenant, and Frank replaced Timoneri
on the lease renewal agreement. Timoneri moved out of the apartment on July 28, 2013,
and Frank then moved into the apartment.
       {¶ 8} Shortly after Timoneri vacated the apartment, Frank told Timoneri that she
planned to pay her half of the security deposit to NorthSteppe, not Timoneri. Frank then
sent a $350 check dated September 13, 2013 to NorthSteppe. In the memo section of the
check, Frank wrote, "SECURITY DEPOSIT." (Pl.'s Ex. C.)
       {¶ 9} Upon learning that Frank intended to pay NorthSteppe her half of the
security deposit, Timoneri turned to NorthSteppe for relief. Timoneri asked NorthSteppe
to return to her the portion of the security deposit she had paid, i.e., $347.50.
NorthSteppe requested that she complete a form with her forwarding address. Timoneri
complied and hand delivered the form to NorthSteppe's office. When Timoneri did not
receive reimbursement from NorthSteppe, she contacted NorthSteppe again. A
NorthSteppe employee told Timoneri that she could not help her.
       {¶ 10} The lease renewal agreement terminated on July 15, 2014. On or about
August 4, 2014, Timoneri sent NorthSteppe a letter demanding the return of the portion
of the security deposit that she had paid. According to NorthSteppe, on September 3,
2014, it drafted a check for $347.50 payable to Timoneri.           Although NorthSteppe
indicated to Timoneri that it would mail the check to her, Timoneri did not receive that
check. NorthSteppe then drafted another check for $347.50 and held that check at its
office for Timoneri to pick up. Timoneri did not retrieve the check.
       {¶ 11} On September 19, 2014, Timoneri filed suit against NorthSteppe asserting
claims for breach of contract, unjust enrichment, and conversion. By all of these claims,
Timoneri sought a refund of her portion of the security deposit. Timoneri also requested
damages under R.C. 5321.16(C) and reasonable attorney fees. NorthSteppe answered the
complaint and denied all liability.
       {¶ 12} Both parties attended mediation. Although the parties failed to reach a
settlement, they agreed to joint stipulations of fact. In the joint stipulations, the parties
delineated the majority of the facts set forth above.
       {¶ 13} NorthSteppe moved for summary judgment, and Timoneri responded with
a memorandum in opposition. The trial court denied NorthSteppe's motion.
No. 15AP-618                                                                               4

       {¶ 14} The parties tried their case in a bench trial. At the conclusion of trial, the
trial court orally granted judgment for Timoneri. The parties then presented evidence
regarding the reasonableness of the attorney fees that Timoneri had incurred in pursuing
her action.
       {¶ 15} In a judgment entry dated June 1, 2015, the trial court rendered judgment
in favor of Timoneri and awarded her the $347.50 wrongfully withheld from her, $347.50
in damages, and $10,505 in attorney fees. NorthSteppe now appeals that judgment, and
it assigns the following errors:
              [1.] The lower [c]ourt erred when it denied NorthSteppe['s]
              Motion for Summary Judgment and found NorthSteppe failed
              to comply with the statutory requirements for landlords under
              R.C. 5321.16.

              [2.] The lower [court] abused its discretion when it accepted
              Ms. Timoneri's impeached testimony.

              [3.] The low[er] court erred [in] failing to apply the lo[de]star
              method when calculating reasonable attorney's fees and
              failing to provide adequate reasoning for its award of fees.

       {¶ 16} By its first assignment of error, NorthSteppe first argues that the trial court
erred in denying its motion for summary judgment. Second, NorthSteppe argues that the
trial court erred in entering final judgment for Timoneri based on its finding that
NorthSteppe violated R.C. 5321.16(B).         We disagree with both of NorthSteppe's
arguments.
       {¶ 17} This appeal turns on the meaning and application of R.C. 5321.16. That
statute is part of the Ohio Landlord-Tenant Act, which "codifies the law of this state
regarding rental agreements for residential premises, and governs the rights and duties of
both landlords and tenants." Vardeman v. Llewellyn, 17 Ohio St.3d 24, 26 (1985). In
relevant part, R.C. 5321.16 provides:
              (B) Upon termination of the rental agreement any property or
              money held by the landlord as a security deposit may be
              applied to the payment of past due rent and to the payment of
              the amount of damages that the landlord has suffered by
              reason of the tenant's noncompliance with section 5321.05 of
              the Revised Code or the rental agreement. Any deduction
              from the security deposit shall be itemized and identified by
              the landlord in a written notice delivered to the tenant
No. 15AP-618                                                                            5

              together with the amount due, within thirty days after
              termination of the rental agreement and delivery of
              possession. The tenant shall provide the landlord in writing
              with a forwarding or new address to which the written notice
              and amount due from the landlord may be sent. If the tenant
              fails to provide the landlord with the forwarding or new
              address as required, the tenant shall not be entitled to
              damages or attorneys fees under division (C) of this section.

              (C) If the landlord fails to comply with division (B) of this
              section, the tenant may recover the property and money due
              to him, together with damages in an amount equal to the
              amount wrongfully withheld, and reasonable attorneys fees.

       {¶ 18} R.C. 5321.16(B) imposes two duties on landlords. First, landlords have a
duty to itemize and identify any deductions they make from a security deposit in a written
notice. Second, landlords have a duty to deliver to the tenant the written notice, along
with the amount due from the security deposit, within 30 days after termination of the
lease and delivery of possession of the leased premises to the landlord.
       {¶ 19} R.C. 5321.16(C) imposes a penalty on noncomplying landlords who
wrongfully withhold any or all of the security deposit from the tenant. Smith v. Padgett,
32 Ohio St.3d 344, 349 (1987). Such a landlord "is liable for damages equal to twice the
amount wrongfully withheld and for reasonable attorney fees." Id. at paragraph three of
the syllabus. However, a landlord is only liable for damages and reasonable attorney fees
if the tenant provides it with a forwarding or new address. R.C. 5321.16(B).
       {¶ 20} In its motion for summary judgment, NorthSteppe asserted two arguments
in support of its contention that it was not liable for a violation of R.C. 5321.16(B).
NorthSteppe first argued that the notation on the notice-of-tenant-replacement form that
"Colleen [Frank] will pay Rachel [Timoneri] for deposit" created a contract in which
Frank agreed to pay $347.50—half of the security deposit—to Timoneri. (Def.'s Ex. 1.)
This contract, argued NorthSteppe, relieved it of its obligation under R.C. 5321.16(B) to
reimburse Timoneri for the amount she paid toward the security deposit. NorthSteppe
asserted that Timoneri could only recover her half of the security deposit through a claim
for breach of contract against Frank, and not a claim for violation of R.C. 5321.16(B)
against NorthSteppe.
No. 15AP-618                                                                               6

       {¶ 21} Second, NorthSteppe argued that the evidence did not establish that it
violated R.C. 5321.16(B), and thus, no genuine issue of material fact remained as to its
lack of culpability under that division. To support this argument, NorthSteppe asserted:
              NorthSteppe Realty, Inc., has no obligation to return security
              deposits to any current or former tenants until "termination of
              the rental agreement." R.C. 5321.16(B). Here, Ms. Timoneri,
              [sic] signed a Lease Renewal Agreement. * * * The term of Ms.
              Timoneri's lease ran until July 15, 2014. The fact that Ms.
              Timoneri vacated the unit prior to the expiration of the lease
              agreement did not accelerate NorthSteppe Realty, Inc.'s
              obligation to reconcile the security deposit, as the Lease
              remained active through the other tenants. Because Ms.
              Timoneri's roommate and co-signer on the lease retained the
              unit, the Lease Agreement continued in effect for purposes of
              R.C. 5321.16(B).

(Mar. 16, 2015 Def.'s Mot. for Summ. Jgmt. at 6.)
       {¶ 22} Timoneri filed a memorandum in opposition to NorthSteppe's motion for
summary judgment.       Timoneri did not directly refute NorthSteppe's first argument.
Timoneri instead concentrated her response on NorthSteppe's second argument. In
relevant part, Timoneri pointed out that NorthSteppe had conceded that the lease renewal
agreement terminated on July 15, 2014. Timoneri argued that R.C. 5321.16(B) obligated
NorthSteppe to refund Timoneri's portion of the security deposit within 30 days of that
termination date. Timoneri attached to her memorandum in opposition an affidavit,
wherein she repeated the stipulated fact that, "[t]o date, [she had] not received [her]
security deposit back."    (Timoneri Aff. at ¶ 7.)     Based on this evidence, Timoneri
maintained that NorthSteppe violated R.C. 5321.16(B).
       {¶ 23} The trial court rejected both of NorthSteppe's arguments, and it denied
NorthSteppe's motion for summary judgment.            With regard to NorthSteppe's first
argument, the trial court concluded that the agreement between Frank and Timoneri did
not obviate NorthSteppe's obligations under R.C. 5321.16(B). With regard to the second
argument, the trial court found that the evidence actually showed that NorthSteppe had
failed to comply with its statutory obligation to timely refund Timoneri's security deposit.
       {¶ 24} Before considering whether the trial court erred in denying NorthSteppe's
motion for summary judgment, we must address whether that error is now moot or
harmless. Ordinarily, "the denial of a motion for summary judgment is not a point of
No. 15AP-618                                                                              7

consideration in an appeal from a final judgment entered following a trial on the merits."
Continental Ins. Co. v. Whittington, 71 Ohio St.3d 150, 156 (1994). If a trial court denies
summary judgment due to the existence of a genuine issue of material fact and the non-
moving party then prevails at trial, any error in denying the motion for summary
judgment is moot or harmless. Id. at 155-56. Any error in the trial court's evaluation of
the evidence at the summary judgment stage becomes moot or harmless when a full and
complete development of the facts at trial—as opposed to the limited factual record
elicited through discovery—entitles the non-moving party to judgment. Id. To allow a
summary judgment decision based on less evidence to prevail over a verdict reached on
more evidence would defeat the fundamental purpose of judicial inquiry. Id. at 157.
          {¶ 25} However, if a trial court denies a motion for summary judgment on legal
grounds, the alleged error in that ruling is not rendered moot or harmless by a subsequent
trial on the merits. Id. at 158. An appellate court, therefore, may review a denial of a
motion seeking summary judgment on a pure question of law regardless of the non-
moving party's success at trial. Cappella III LLC v. Wilcox, 190 Ohio App.3d 133, 2010-
Ohio-4746, ¶ 14 (10th Dist.)
          {¶ 26} Here, NorthSteppe first argued on summary judgment that Frank and
Timoneri's agreement excused NorthSteppe from complying with R.C. 5321.16(B). The
resolution of this argument turns on our interpretation of provisions of the Ohio
Landlord-Tenant Act. Statutory interpretation presents a legal issue for a court to resolve.
Independence v. Office of Cuyahoga Cty. Executive, 142 Ohio St.3d 125, 2014-Ohio-4650,
¶ 18. Consequently, NorthSteppe's first argument raises a purely legal question. Because
the verdict in Timoneri's favor does not moot purely legal questions, we will review
NorthSteppe's first argument on appeal.
          {¶ 27} NorthSteppe's second argument is factual rather than legal. Thus, at first
glance, the nature of the second argument would render it moot under Whittington. We,
however, must engage in a deeper analysis because the trial court's resolution of
NorthSteppe's second argument differs from the Whittington trial court's reasoning for its
ruling.     Rather than find that a genuine issue of material fact precluded summary
judgment, as in Whittington, the trial court here denied NorthSteppe summary judgment
No. 15AP-618                                                                                         8

because the evidence unequivocally established NorthSteppe's liability.1 We find that this
is a distinction without a difference. The rationale behind the Whittington holding
applies equally to the case at bar. Regardless of how a trial court evaluates the evidence
on summary judgment, we cannot reverse a verdict based on more evidence due to an
alleged error in a summary judgment denial based on less evidence. We, therefore, will
not review on appeal NorthSteppe's second argument.                   The subsequent verdict in
Timoneri's favor rendered the error alleged in that argument moot or harmless.
    {¶ 28}      A trial court will grant summary judgment under Civ.R. 56 when the
moving party demonstrates that: (1) there is no genuine issue of material fact; (2) the
moving party is entitled to judgment as a matter of law; and (3) reasonable minds can
come to but one conclusion when viewing the evidence most strongly in favor of the
nonmoving party, and that conclusion is adverse to the nonmoving party. Hudson v.
Petrosurance, Inc., 127 Ohio St.3d 54, 2010-Ohio-4505, ¶ 29; Sinnott v. Aqua-Chem, Inc.,
116 Ohio St.3d 158, 2007-Ohio-5584, ¶ 29. Appellate review of a trial court's ruling on a
motion for summary judgment is de novo. Hudson at ¶ 29. This means that an appellate
court conducts an independent review, without deference to the trial court's
determination. Zurz v. 770 W. Broad AGA, L.L.C., 192 Ohio App.3d 521, 2011-Ohio-832,
¶ 5 (10th Dist.); White v. Westfall, 183 Ohio App.3d 807, 2009-Ohio-4490, ¶ 6 (10th
Dist.).
          {¶ 29} As we stated above, R.C. 5321.16(B) imposes two duties on landlords. First,
landlords have a duty to itemize and identify any deductions they make from a security
deposit in a written notice. Second, landlords have a duty to deliver to the tenant the
written notice, along with the amount due from the security deposit, within 30 days after
termination of the lease and delivery of possession of the leased premises to the landlord.
          {¶ 30} Here, NorthSteppe contends that the agreement between Frank and
Timoneri relieved it of its duties under R.C. 5321.16(B). We reject this contention because
it contravenes the Ohio Landlord-Tenant Act.
          {¶ 31} R.C. 5321.16(B) states that landlords "shall" provide tenants with the
written notice of deductions and the amount due from the security deposit. To adopt


1 The trial court did not grant summary judgment to Timoneri after making this finding because Timoneri
did not move for summary judgment. Thus, the case proceeded to trial.
No. 15AP-618                                                                                          9

NorthSteppe's contention, we would have to conclude that, as used in R.C. 5321.16(B), the
word "shall" does not impose mandatory duties on landlords. However, "use of the word
'shall' in a statute or rule connotes a mandatory obligation unless other language
evidences a clear and unequivocal intent to the contrary."                    State ex rel. Cincinnati
Enquirer v. Lyons, 140 Ohio St.3d 7, 2014-Ohio-2354, ¶ 28. Our review of the Ohio
Landlord-Tenant Act reveals no language that would render the requirements of R.C.
5321.16(B) less than mandatory.
          {¶ 32} Moreover, no agreement can relieve a landlord of the mandatory duties
imposed by R.C. 5321.16(B). Pursuant to R.C. 5321.13(A), "[n]o provision of [the Ohio
Landlord-Tenant Act] may be modified or waived by any oral or written agreement except
as provided in division (F) of this section." R.C. 5321.13(F) does not apply in this case.
Consequently, we conclude that the agreement between Frank and Timoneri did not
permit NorthSteppe to dodge the mandatory duties imposed on it by R.C. 5321.16(B).
          {¶ 33} In arguing to the contrary, NorthSteppe asserts that R.C. 5321.06 allows an
original tenant and a replacement tenant to enter into an agreement that exempts the
landlord from complying with R.C. 5321.16(B). This argument misreads R.C. 5321.06.
That statute states that "[a] landlord and a tenant may include in a rental agreement any
terms and conditions * * * that are not inconsistent with or prohibited by Chapter 5321. of
the Revised Code or any other rule of law." R.C. 5321.06, therefore, pertains solely to
agreements between landlords and tenants, and not, as NorthSteppe asserts, agreements
between two tenants.            Moreover, R.C. 5321.06 precludes, rather than facilitates, a
landlord's avoidance of its statutory obligations under R.C. 5321.16(B).
          {¶ 34} Given the circumstances in the case at bar, we find NorthSteppe's attempt to
escape the mandate of R.C. 5321.16(B) particularly egregious. Based on the undisputed
facts, NorthSteppe collected "half" of the security deposit, i.e., $347.50, from three
tenants.2      After the lease renewal agreement terminated and NorthSteppe resumed
possession of the apartment, NorthSteppe failed to deliver to Timoneri her portion of the
security deposit.        If we ruled as NorthSteppe wishes, NorthSteppe would receive
Timoneri's $347.50 payment as a windfall. Consequently, neither law nor equity support
NorthSteppe's argument.

2   Technically, Frank paid NorthSteppe $350, not $347.50, for her portion of the security deposit.
No. 15AP-618                                                                               10

       {¶ 35} In sum, we find that the trial court did not err in rejecting NorthSteppe's
argument that the agreement between Frank and Timoneri excused it from its
responsibilities under R.C. 5321.16(B). The trial court, therefore, did not err in denying
NorthSteppe summary judgment.
       {¶ 36} We next turn to NorthSteppe's argument that the trial court erred in
entering a verdict in favor of Timoneri based on its finding that NorthSteppe violated R.C.
5321.16(B). NorthSteppe does not specify whether it is challenging that verdict based on
the sufficiency of the evidence or the manifest weight of the evidence. Our only clue
regarding the type of challenge NorthSteppe asserts is NorthSteppe's statement that the
trial court "erred as a matter of law" in finding a violation of R.C. 5321.16(B) "following
trial and the presentation of additional evidence by both sides." (Appellant's Brief at 17-
18; Reply Brief at 6-7.) A challenge to the sufficiency of the evidence raises a question of
law, while a challenge based on the manifest weight of the evidence raises a question of
fact. State v. Thompkins, 78 Ohio St.3d 380, 386-87 (1997). Because NorthSteppe
contends that the trial court erred as a matter of law, we conclude that it challenges the
sufficiency of the evidence.
       {¶ 37} In adjudging the sufficiency of evidence, a court must determine " 'whether
the case may go to [a finder of fact] or whether the evidence is legally sufficient to support
the [judgment] as a matter of law.' " Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-
2179, ¶ 11, quoting Thompkins at 386; accord Lubanovich v. McGlocklin, 9th Dist. No.
12CA0090-M, 2014-Ohio-2459, ¶ 8 ("When a defendant argues that the judgment in a
civil case is supported by insufficient evidence, [a court of appeals] must determine
whether, viewing the evidence in the light most favorable to the plaintiff, a reasonable
trier of fact could find in favor of the plaintiff."); Brown v. Dept. of Rehab. & Corr., 10th
Dist. No. 13AP-804, 2014-Ohio-1810, ¶ 18 ("In reviewing the sufficiency of the evidence in
a civil case, a court of appeals must determine whether the judgment could reasonably be
reached from the evidence.").      In essence, a court's review of the sufficiency of the
evidence tests the evidence's adequacy. Eastley at ¶ 11.
       {¶ 38} The first question we must address is whether sufficient evidence
established that NorthSteppe failed to "deliver" to Timoneri her portion of the security
deposit "within thirty days after termination of the rental agreement and delivery of
No. 15AP-618                                                                                           11

possession." R.C. 5321.16(B). NorthSteppe does not contest that the lease renewal
agreement terminated and it reassumed possession of the apartment on July 15, 2014.
Thus, NorthSteppe had a duty to deliver Timoneri's portion of the security deposit to her
by August 14, 2014. The evidence, however, shows that NorthSteppe did not take any
action to return Timoneri's security deposit to her until September 3, 2014, when it
drafted a $347.50 check to Timoneri. NorthSteppe, therefore, did not deliver Timoneri's
portion of the security deposit to her within the 30-day period after termination of the
lease and NorthSteppe's resumption of possession.
        {¶ 39} Next, we must review NorthSteppe's assertion that the record lacks any
evidence that Timoneri provided NorthSteppe "in writing with a forwarding address or
new address to which the * * * amount due from the landlord may be sent." R.C.
5321.16(B).3 Timoneri supplied NorthSteppe with a forwarding address on the notice-of-
tenant-replacement form, which she provided to NorthSteppe in January 2013.
Additionally, Timoneri testified that in August 2013 she hand delivered to NorthSteppe
the completed forms that NorthSteppe informed her it needed to refund her portion of the
security deposit. Timoneri testified that "one of [the forms] had my forwarding address."
(Tr. 21.)
        {¶ 40} NorthSteppe argues that it did not have to refund Timoneri's portion of the
security deposit within the 30-day period because: (1) it did not know whether the
address provided in the notice-of-tenant-replacement form was valid and (2) Timoneri
did not fill out the appropriate "moveout" form. We are not persuaded by either of these
arguments.      R.C. 5321.16(B) merely requires that a tenant give to the landlord a
forwarding or new address in writing. According to the evidence presented at trial,
Timoneri satisfied this requirement.
        {¶ 41} After reviewing all the evidence in the trial record, we conclude that
sufficient evidence establishes that NorthSteppe violated R.C. 5321.16(B), while Timoneri
complied with it. Given this conclusion, as well as our conclusion that the trial court did
not err in denying NorthSteppe summary judgment, we overrule NorthSteppe's first
assignment of error.

3 As we stated above, R.C. 5321.16(B) states that, "[i]f the tenant fails to provide the landlord with the
forwarding or new address as required, the tenant shall not be entitled to damages or attorney fees under
division (C) of this section."
No. 15AP-618                                                                            12

       {¶ 42} By NorthSteppe's second assignment of error, it argues that we should
reverse the judgment in Timoneri's favor because the trial court erred in finding
Timoneri's testimony credible. We disagree.
       {¶ 43} Appellate courts review challenges to the credibility of the evidence under
the manifest-weight-of-the-evidence standard. Under that standard, an appellate court
engages in evidentiary weighing to determine whether the evidence underlying the
judgment is competent and credible. Eastley, 132 Ohio St.3d 328, 2012-Ohio-2179, at
¶ 15. " 'Judgments supported by some competent, credible evidence going to all the
essential elements of the case will not be reversed by a reviewing court as being against
the manifest weight of the evidence.' " Id. at ¶ 14, quoting C.E. Morris Co. v. Foley
Constr. Co., 54 Ohio St.2d 279, 280 (1978). In considering whether a judgment is against
the manifest weight of the evidence, appellate courts must give deference to the trial
court's factual findings because "the trial judge is best able to view the witnesses and
observe their demeanor, gestures and voice inflections, and use these observations in
weighing the credibility of the proffered testimony." Seasons Coal Co. v. Cleveland, 10
Ohio St.3d 77, 80 (1984).
       {¶ 44} As we have explained above, to establish a violation of R.C. 5321.16(B), the
tenant must show that the landlord failed to deliver the security deposit to the tenant
within 30 days after termination of the rental agreement and delivery of possession. R.C.
5321.16(B). In order to recover damages and attorney fees under R.C. 5321.16(C), the
tenant must also show that she provided the landlord with a forwarding or new address in
writing.
       {¶ 45} Here, the trial court found that the stipulated facts (along with the content
of the documents referred to in the stipulation) proved NorthSteppe's liability under R.C.
5321.16. On appeal, NorthSteppe does not attack the credibility of the stipulations or
documents the trial court relied upon to find liability. Rather, NorthSteppe challenges the
credibility of the evidence underlying the trial court's finding that NorthSteppe ignored
Timoneri's August 4, 2014 demand letter. NorthSteppe assumes that the trial court made
that finding based on Timoneri's testimony that she never received her portion of the
security deposit.   According to NorthSteppe, this testimony is misleading because it
suggests that NorthSteppe never took any action to return Timoneri's security deposit to
No. 15AP-618                                                                             13

her. In fact, states NorthSteppe, it took action on September 3, 2014 by drafting and
mailing a check for $347.50 to Timoneri and, again, on September 18, 2014 by drafting a
second $347.50 check and holding it for Timoneri to pick up. NorthSteppe argues that,
given these actions, the trial court erred in finding that it ignored the demand letter, and
thus, we should reverse the trial court's judgment.
       {¶ 46} We disagree with NorthSteppe's contention that Timoneri's testimony is
misleading. Timoneri testified only that she did not receive a refund of her portion of the
security deposit; she did not state or imply that NorthSteppe never attempted to return
the deposit to her. Timoneri testified that, initially, NorthSteppe indicated that it would
mail her a check for $347.50, but she did not receive that check. On cross-examination,
Timoneri readily admitted that her attorney later told her that NorthSteppe was holding a
$347.50 check payable to her at its office. Timoneri acknowledged that she had not
retrieved that check. Consequently, the trial court was aware of the steps NorthSteppe
took to refund Timoneri's portion of the security deposit.
       {¶ 47} Additionally, we disagree with how NorthSteppe interprets the trial court's
finding that NorthSteppe ignored Timoneri's August 4, 2014 demand. R.C. 5321.16(B)
affords a landlord 30 days to return the money owed from the security deposit to the
tenant. The trial court, therefore, focused on the 30 days relevant to this case—July 15 to
August 14, 2014—to determine if NorthSteppe was liable to Timoneri. Undisputedly,
NorthSteppe took no action during the relevant 30-day period to return Timoneri's
portion of the security deposit to her.        By taking no action, NorthSteppe ignored
Timoneri's August 4, 2014 demand that it comply with R.C. 5321.16(B).            Thus, the
uncontroverted evidence supports the trial court's factual finding, giving us no basis on
which to reverse the trial court's judgment.
       {¶ 48} Next, NorthSteppe argues that the trial court should have disbelieved
Timoneri's testimony because she previously worked for her attorney's law firm, she did
not have a written retainer agreement with her attorney, and she did not pay any retainer
fee. As we stated above, the trial court found NorthSteppe liable based on stipulated facts
and documentary evidence, not Timoneri's testimony.            Consequently, even if we
discounted Timoneri's testimony, the remaining evidence would still justify a judgment in
Timoneri's favor. More problematically, NorthSteppe does not explain why the facts it
No. 15AP-618                                                                            14

recites cast doubt on Timoneri's testimony, and we see no reason why those facts would
render Timoneri's testimony suspect.
       {¶ 49} In sum, we conclude that the manifest weight of the evidence supports the
judgment in Timoneri's favor.        Accordingly, we overrule NorthSteppe's second
assignment of error.
       {¶ 50} By NorthSteppe's third assignment of error, it asserts two arguments. First,
NorthSteppe argues that the trial court erred in failing to apply the lodestar method of
calculating reasonable attorney's fees. Second, NorthSteppe argues that the trial court
erred in failing to provide adequate reasoning for its award of attorney fees. We disagree
with both arguments.
       {¶ 51} The amount of an attorney fee award is a matter within the trial court's
sound discretion. Bittner v. Tri-County Toyota, Inc., 58 Ohio St.3d 143, 146 (1991). An
appellate court will not reverse a determination of attorney fees unless the appellant
demonstrates an abuse of discretion and that " 'the amount of fees determined is so high
or so low as to shock the conscience.' " Id., quoting Brooks v. Hurst Buick-Pontiac-Olds-
GMC, Inc., 23 Ohio App.3d 85, 91 (12th Dist.1985).
       {¶ 52} Under the lodestar method of determining reasonable attorney fees, the
trial court first multiplies the number of hours reasonably expended on the litigation by a
reasonable hourly rate. Bittner at 145. The trial court may then modify that amount by
application of the reasonableness factors listed in Prof.Cond.R. 1.5(a). Id. (applying the
predecessor to Prof.Cond.R. 1.5(a)); Miller v. Grimsley, 197 Ohio App.3d 167, 2011-Ohio-
6049, ¶ 13 (10th Dist.). These factors include:
              (1) the time and labor required, the novelty and difficulty of
              the questions involved, and the skill requisite to perform the
              legal service properly;

              (2) the likelihood, if apparent to the client, that the
              acceptance of the particular employment will preclude other
              employment by the lawyer;

              (3) the fee customarily charged in the locality for similar legal
              services;

              (4) the amount involved and results obtained;
No. 15AP-618                                                                             15

              (5) the time limitations imposed by the client or by the
              circumstances;

              (6) the nature and length of the professional relationship with
              the client;

              (7) the experience, reputation, and ability of the lawyer
              performing the services; [and]

              (8) whether the fee is fixed or contingent.

Prof.Cond.R. 1.5(a)(1) through (8). The trial court has the discretion to determine which
factors to apply and in what manner the factors will affect the amount of fees awarded.
Bittner at 146.
       {¶ 53} Here, NorthSteppe first contends that the trial court did not use the lodestar
method to calculate Timoneri's reasonable attorney fees. NorthSteppe is mistaken. The
trial court found that the amount of hours Timoneri's attorney expended on the case was
reasonable, and it determined that $220 per hour was a reasonable hourly rate.
Multiplying the hours expended by the hourly rate, the trial court arrived at $10,505. The
trial court then found that the factors set forth in Prof.Cond.R. 1.5(a) did not provide a
reason to vary the amount calculated under the first step. Consequently, the trial court
did not err as alleged.
       {¶ 54} Next, NorthSteppe argues that the trial court failed to provide adequate
reasoning for its award of attorney fees. We disagree.
       {¶ 55} A trial court must state the basis for the fee determination. Bittner at 146.
An explanation of the trial court's reasoning is particularly important where the amount
recovered is small compared to the attorney fees assessed. Schultz v. Wardlow, 10th Dist.
No. 11AP-62, 2012-Ohio-3163, ¶ 25; Whitestone Co. v. Stittsworth, 10th Dist. No. 06AP-
371, 2007-Ohio-233, ¶ 61.
       {¶ 56} Contrary to NorthSteppe's assertion, the trial court elucidated why it did not
lower the amount of attorney fees in light of the disproportionality between Timoneri's
damages ($695) and the lodestar amount ($10,505). The trial court stated:
              This case presents a classic example of why the [L]andlord[-
              ][T]enant [A]ct included a provision for attorney fees. The
              amount of the initial claim is relatively small, though not
              insignificant. Through her attorney, Plaintiff demanded
No. 15AP-618                                                                              16

               return of her wrongfully withheld security deposit and
               nothing more, although it was noted in that demand letter
               that failure to timely refund her money would result in
               litigation, with the risk of double damages and attorney fees.
               Defendant chose to ignore the letter and force litigation,
               although the actual facts of the case, as presented in the
               stipulations[,] have not been in issue for some time.

(June 1, 2015 Jgmt. Entry at 2.)
         {¶ 57} We find the trial court's explanation sufficient to justify its award of
attorney fees. NorthSteppe failed to timely return Timoneri's security deposit to her even
though she demanded the deposit within the 30-day window provided by R.C. 5321.16(B)
and NorthSteppe never disputed the facts establishing its obligation to refund the deposit.
After the 30-day window elapsed, NorthSteppe owed to Timoneri $695—the $347.50
wrongfully withheld plus $347.50 in damages. Although NorthSteppe took some action
to return $347.50 to Timoneri, it never offered Timoneri the $695 due to her. This failure
forced Timoneri to file suit and incur attorney fees.
         {¶ 58} R.C. 5321.16 is a remedial statute intended to ensure that a tenant incurs no
expense when seeking refund of a wrongfully withheld security deposit. Klein v. Moutz,
118 Ohio St.3d 256, 2008-Ohio-2329, ¶ 13, 17. To fulfill the purpose of R.C. 5321.16,
Timoneri is entitled to the reasonable attorney fees NorthSteppe's actions forced her to
incur in order to enforce her statutory rights. Consequently, we conclude that the trial
court's reasoning adequately supports its award of attorney fees, even though those fees
are disproportionate to the amount of Timoneri's damages.
         {¶ 59} Beyond the two arguments addressed above, NorthSteppe challenges the
trial court's conclusion that Timoneri's attorney expended a reasonable amount of time
completing litigation tasks. NorthSteppe also contends that the trial court should have
docked time the attorney spent pursuing the tort claims asserted in Timoneri's complaint.
Both of these arguments exceed the parameters of NorthSteppe's third assignment of
error.
         {¶ 60} Pursuant to App.R. 12(A)(1)(b), courts of appeal must "[d]etermine [an]
appeal on its merits on the assignments of error set forth in the briefs under App.R. 16."
Thus, generally, courts of appeal will rule on assignments of error only, not mere
arguments. Thompson v. Thompson, 196 Ohio App.3d 764, 2011-Ohio-6286, ¶ 65 (10th
No. 15AP-618                                                                        17

Dist.). Because NorthSteppe's arguments do not correlate with its third assignment of
error, we decline to consider them.
      {¶ 61} In sum, we find that the trial court applied the appropriate method for
determining reasonable attorney fees, and that the trial court provided adequate
reasoning for its attorney fee award.    Accordingly, we overrule NorthSteppe's third
assignment of error.
      {¶ 62} For the foregoing reasons, we overrule each of NorthSteppe's assignments
of error, and we affirm the judgment of the Franklin County Municipal Court.
                                                                    Judgment affirmed.

                       SADLER and LUPER SCHUSTER, JJ., concur.